Grant, J.
(dissenting). Plaintiff purchased a ticket and took defendant’s train at Marshall, where he lived, to go to Battle Creek, a few miles distant. He had voluntarily become intoxicated when he purchased his ticket and entered the train, but was able to walk to and board the train1- without any difficulty, so far as this record shows. He entered the water-closet, which was close to the door. As the train reached Nichols Station, a short distance from Battle Creek, he emerged from the closet, stood with his back to the interior of the car, opened the door, went upon the platform, and, through his intoxication, either fell or jumped from the train, supposing the train was leaving Battle Creek, and was seriously injured. He brought suit against the railroad company and recovered a verdict. He alleges in his declaration that he was in a state of intoxication; that his condition was known to the defendant; that the defendant, through its employé, a brakeman, had been notified by a passenger of his condition; that said brakeman was able to prevent the plaintiff from going out upon the platform, but that he made no attempt to do so, and “ willfully, wantonly, maliciously, and negligently permitted said plaintiff to pass out of said door and onto the platform of said moving train.”
I find it unncessary to discuss what duty a railroad company owes to a passenger who.enters a train in an intoxicated condition. See Strand v. Railway Co., 67 Mich. 381. Admitting that the carrier owes a peculiar duty to such a passenger, that duty is only required when the carrier is notified or has knowledge of the intoxicated condition of the passenger. In my judgment, no such notice or knowledge is shown by the evidence in this case.
Plaintiff, after testifying to his drinking just before boarding the train, and to going into the water-closet, said:
“I came out of the water-closet and came to the car door, and came out because I thought I heard the conductor hollering, ‘ Battle Creek.’ I thought the car had started, and was leaving Battle Creek. Came out of the *442closet and opened the door and started to get off the train. That was my intention. Came out on the platform. The car was in motion. I knew it to be a fact that the car had started. Then I fell off. I do not remember whether I stepped on the steps or not.”
The only testimony relied upon to show that the brakeman knew plaintiff’s condition is that of Anderson, a fellow passenger. The brakeman, after diligent search, could not be found, and we have not the benefit of his testimony. According to the testimony of Anderson, the brakeman was passing through the car, with his back to the door. Anderson saw the condition of plaintiff, as it appeared from his face, and dress, and action, as he emerged from the closet. The brakeman did not see it. It is but a step or two from the closet to the door. Plaintiff stood with his back to Anderson and to the brakeman, when Anderson spoke and said: “That man ought not be allowed on the platform.” Anderson did not tell the brakeman why he made the statement. There was no more in the statement to indicate that he was intoxicated than that, in the judgment of Anderson, he was insane, or for some other reason should not be allowed to go out of the car. The only reason Anderson had for believing that the brakeman heard him was that he turned and looked towards the plaintiff. What was there in the action or looks of plaintiff as he stood by the door, with his back to the brakeman, to indicate that he was in a state of intoxication or that he needed assistance ? Was the brakeman bound to instantly leave his other duties and accept the statement of Mr. Anderson as true, at the risk of imposing liability upon his employer ? Mr. Anderson, seeing that the brakeman did not immediately respond to his statement, got up and started for the door. The brakeman seeing him do this, instantly followed, and, before either could reach him, although they were only about three seats back, plaintiff had opened the door, gone out upon the platform, and fallen or jumped off. All this was done in a few seconds. *443It would be a rule, in my judgment, not justified by reason or by authority, to say that the brakeman was bound to act instantaneously on such a statement made by a passenger. Plaintiff was sober enough to buy a ticket, walk to and board the train, walk in and out of the closet, go to the door, open it, and walk out upon the platform. He thought he had heard the name of the station where he desired to alight called, and it is very probable that he had heard the brakeman announce that as the next station. If the brakeman heard Mr. Anderson and looked around at plaintiff, there is no testimony to show that at that instant there was anything to indicate to the brakeman that plaintiff was intoxicated. Was the brakeman bound to act instantly upon the statement by a passenger that another ought not to be allowed upon the platform, and to assume that such passenger was drunk, and to rush instantly to his rescue ? I cannot so hold.
I think the judgment should be reversed, and no new trial ordered.